 Case 2:19-cv-16785-SDW Document 21 Filed 10/27/20 Page 1 of 14 PageID: 686




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY




PHILLIP C. SILAS,                                          Civil Action No. 19-16785 (SDW)

                                Plaintiff,

        v.                                                  OPINION

COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.                  October 27, 2020




WIGENTON, District Judge.

       Before the Court is Plaintiff Phillip C. Silas’s (“Plaintiff”) appeal of the final administrative

decision of the Commissioner of Social Security (“Commissioner”). Specifically, Plaintiff appeals

Administrative Law Judge Ricardy Damille’s (“ALJ Damille”) partial denial of Plaintiff’s claim

for Supplemental Security Income (“SSI”) benefits under the Social Security Act (the “Act”). This

appeal is decided without oral argument pursuant to Federal Rule of Civil Procedure 78. This

Court has subject matter jurisdiction pursuant to 42 U.S.C. § 405(g). Venue is proper under 28

U.S.C. § 1391(b). For the reasons set forth below, this Court finds that ALJ Damille’s factual

findings are supported by substantial credible evidence and that his legal determinations are

correct. Therefore, the Commissioner’s decision is AFFIRMED.




                                                  1
    Case 2:19-cv-16785-SDW Document 21 Filed 10/27/20 Page 2 of 14 PageID: 687




I.      PROCEDURAL AND FACTUAL HISTORY

      A. Procedural History

        On July 27, 2015, Plaintiff filed an application for SSI, alleging disability as of August 1,

2010. 1 (Administrative Record (“Record” or “R.”) 29, 53, 259.) His claim was denied initially

on December 16, 2015, and again on reconsideration on June 21, 2016. (R. 60, 75, 78-82, 88-90.)

Plaintiff appealed, and ALJ Damille held an administrative hearing in Newark, New Jersey on

April 17, 2018. (R. 27-52.) There, Plaintiff appeared with counsel and testified regarding his

conditions. (Id.) On July 24, 2018, ALJ Damille issued a Partially Favorable decision, granting

disability beginning on December 1, 2017, 2 but denying disability prior to that date. (R. 20.)

Plaintiff requested that the Appeals Council review this decision. (R. 1-3.) On June 14, 2019, the

Appeals Council declined Plaintiff’s request. (Id.) Plaintiff now requests that this Court reverse

the Commissioner’s decision. (D.E. 1.)

      B. Factual History

        Plaintiff is fifty-seven years old and currently lives in Elizabeth, New Jersey. (R. 35; D.E.

1.) The Record demonstrates Plaintiff’s history of hip pain and related medical issues, which are

now associated with his disability claim. (See, e.g., R. 38, 272.) The following is a summary of

the evidence.

        Plaintiff has experienced hip pain since 1978, when he was involved in a car accident and

a underwent an unsuccessful surgery to correct his injuries. (R. 336, 351, 434.) These events

resulted in a limb length discrepancy of two centimeters. (R. 35-38, 450, 487.) Due to this

discrepancy, Plaintiff wears orthopedic shoes. (See, e.g., R. 38-39, 336, 434, 558-59, 515.)


1
  Plaintiff acknowledges that under relevant regulations, he is ineligible to receive SSI benefits predating his
application. (D.E. 17 at 1 n.1.)
2
  The ALJ determined that Plaintiff became disabled on December 1, 2017, because Plaintiff’s “age category
changed.” (R. 20.) Plaintiff’s birthday is actually December 2, 2017. (R. 34-35, 336.)

                                                       2
 Case 2:19-cv-16785-SDW Document 21 Filed 10/27/20 Page 3 of 14 PageID: 688




Although Plaintiff previously received SSI benefits, he has been in prison intermittently over the

last twenty years, and his benefits were terminated when his incarceration lasted more than a year.

(See R. 41, 215.) Plaintiff testified that he has not been employed since the 1990s. (R. 35-36, 41;

but see R. 202, 211 (noting Plaintiff worked in 2006).)

        Prior to 2015, prison doctors examined Plaintiff and reported that he was engaged in daily

aerobic activity and could work in food service—as long as the work involved no climbing,

squatting, or walking on wet or uneven surfaces. (R. 293-96, 305, 341.) These doctors described

him as “well nourished” with “no acute [physical] distress.” (R. 284, 292, 318.) Plaintiff was also

prescribed new orthopedic shoes and noted he was “very happy” with his gait. (R. 336.)

        Plaintiff was released from prison in July 2015, and in the months that followed, medical

professionals recommended a course of treatment for Plaintiff’s foot health and hip pain. These

reports, however, present inconsistencies in pain level, symptom intensity, and observed gait.

Soon after his release from prison, Plaintiff saw Dr. Anil Khandelwal (“Dr. Khandelwal”). (R.

375, 515.) On July 30, 2015, Dr. Khandelwal reported that Plaintiff was experiencing “mild pain,”

assessing him at 4/10 on a pain scale. (R. 375.) Although Dr. Khandelwal presumed Plaintiff

would have difficulty walking due to his short leg, he expected that Plaintiff would be able to

engage in gainful employment starting July 29, 2016. (R. 375, 515.) Functions reports submitted

by Plaintiff and his friend Lonnie Davis (“Ms. Davis”) from this time also indicate that Plaintiff

was able to care for his own grooming, cook simple meals, visit friends and family, attend church,

and shop for groceries with some assistance. (R. 216-231, 247-48.) Plaintiff self-reported that his

conditions affected his ability to lift, walk, squat, sit, climb stairs, stand, bend, and kneel. (R. 220-

21.)




                                                   3
    Case 2:19-cv-16785-SDW Document 21 Filed 10/27/20 Page 4 of 14 PageID: 689




        Testing in August 2015 showed that Plaintiff’s left hip was unchanged since 2011, and that

it showed signed of osteoarthritis. (R. 409, 446.) On August 19 and 24, 2015, Plaintiff saw a

podiatrist and orthopedist, respectively, and during those visits reported no stiffness and no joint,

hip, heel, toe, ankle, or knee pain. (R. 364-65, 368, 394-96.) His gait pattern was straight, and he

had full muscle power (5/5) and exhibited 4/5 hip flexion. (R. 365, 368, 395.) Due to his left hip’s

post-traumatic arthritis and malunion of the femoral neck, Plaintiff’s orthopedist recommended

following up in one month to discuss surgery, but recorded that Plaintiff was in “no acute distress,”

and suffered from no “numbness or tingling.” (R. 396-97.) Plaintiff was given orthotics and

orthopedic shoes. (R. 400, 558.)

        On September 21, 2015, an MRI showed Plaintiff had mild dextroscoliosis, disc herniation,

facet degenerative changes, and inflammation, and Dr. Khandelwal cleared Plaintiff for surgery.

(R. 401, 403, 434, 448.) Plaintiff returned to prison some time thereafter. (See R. 564-66.) 3 The

Record is sparse for the next few years, and Plaintiff does not seem to have undergone the proposed

hip surgery.

        On November 29, 2017, Dr. William Landre examined Plaintiff and found that he had

difficulty walking due to left hip pain, but was “ambulating normally” with “normal gait and

station,” and exhibiting normal motor strength and tone. (R. 567, 574.) On December 8, 2017,

Dr. Shabnam Khety noted that Plaintiff’s exercise level was “moderate.” (R. 571.) He also noted

that Plaintiff was able to care for himself. (Id.)

      C. Hearing Testimony
        At the administrative hearing, ALJ Damille heard testimony from Plaintiff, his counsel,

and Vocational Expert Jackie L. Wilson (“VE Wilson”). (R. 27-52.) Plaintiff testified that due to


3
 Perhaps because of his incarceration, Plaintiff did not appear for his consultative examination in November 2015.
(R. 58, 78.)

                                                         4
 Case 2:19-cv-16785-SDW Document 21 Filed 10/27/20 Page 5 of 14 PageID: 690




the car accident, he could not “stand and walk too long” as it risked straining his back. (R. 38.)

Plaintiff testified that he wears a knee brace, wears orthopedic shoes, uses a cane, has arthritis, and

takes several medications. (R. 38-40.) Plaintiff also testified that he has walking limitations and

relies on his sister for housework and many of his meals. (R. 43-44.)

        VE Wilson testified that a hypothetical individual matching Plaintiff’s vocational profile

and limitations, as specified by the ALJ, could perform representative light, unskilled occupations

in the national economy, such as Cashier II and Information Clerk. (R. 47-48.) She also testified

that the use of a cane would preclude Plaintiff from these occupations. (R. 49-50.)

II.     LEGAL STANDARD

      A. Standard of Review

        In Social Security appeals, this Court has plenary review of the legal issues decided by the

Commissioner. Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). However, this Court’s review of

the ALJ’s factual findings is limited to determining whether there is substantial evidence to support

those conclusions. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

        Substantial evidence “does not mean a large or considerable amount of evidence, but rather

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Pierce v. Underwood, 487 U.S. 552, 565 (1988) (internal citation and quotations omitted).

Substantial evidence is “less than a preponderance of the evidence, but ‘more than a mere

scintilla.’” Bailey v. Comm’r of Soc. Sec., 354 F. App’x 613, 616 (3d Cir. 2009) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)). Importantly, “[t]his standard is not met if the

Commissioner ‘ignores, or fails to resolve, a conflict created by countervailing evidence.’” Id.

(quoting Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). However, if the factual record is

adequately developed, “the possibility of drawing two inconsistent conclusions from the evidence



                                                  5
 Case 2:19-cv-16785-SDW Document 21 Filed 10/27/20 Page 6 of 14 PageID: 691




does not prevent an administrative agency’s finding from being supported by substantial

evidence.” Daniels v. Astrue, No. 4:08-cv-1676, 2009 WL 1011587, at *2 (M.D. Pa. Apr. 15,

2009) (quoting Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620 (1966) (internal quotation marks

omitted)). “The ALJ’s decision may not be set aside merely because [a reviewing court] would

have reached a different decision.” Cruz v. Comm’r of Soc. Sec., 244 F. App’x 475, 479 (3d Cir.

2007) (citing Hartranft, 181 F.3d at 360). This Court is required to give substantial weight and

deference to the ALJ’s findings. See Scott v. Astrue, 297 F. App’x 126, 128 (3d Cir. 2008).

Nonetheless, “where there is conflicting evidence, the ALJ must explain which evidence she

accepts and which she rejects, and the reasons for that determination.” Cruz, 244 F. App’x at 479

(citing Hargenrader v. Califano, 575 F.2d 434, 437 (3d Cir. 1978)).

       B. The Five–Step Disability Test

       A claimant’s eligibility for social security benefits is governed by 42 U.S.C. § 1382. An

individual will be considered disabled under the Act if the claimant is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment” lasting continuously for at least twelve months. 42 U.S.C. § 423(d)(1)(A). The

impairment must be severe enough to render the individual “not only unable to do her previous

work but [unable], considering her age, education, and work experience, [to] engage in any kind

of substantial gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A). A

claimant must show that the “medical signs and findings” related to an ailment have been

“established by medically acceptable clinical or laboratory diagnostic techniques, which show the

existence of a medical impairment that results from anatomical, physiological, or psychological

abnormalities which could reasonably be expected to produce the pain or other symptoms alleged

. . . . ” 42 U.S.C. § 423(d)(5)(A).



                                               6
 Case 2:19-cv-16785-SDW Document 21 Filed 10/27/20 Page 7 of 14 PageID: 692




       To make a disability determination, the ALJ follows a five-step sequential analysis. 20

C.F.R. §§ 404.1520(a), 416.920(a); see also Cruz, 244 F. App’x at 480. If the ALJ determines at

any step that the claimant is or is not disabled, the ALJ does not proceed to the next step. 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4).

       Step one requires the ALJ to determine whether the claimant is engaging in substantial

gainful activity (“SGA”). 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). SGA is defined as

work that “[i]nvolves doing significant and productive physical or mental duties . . . for pay or

profit.” 20 C.F.R. §§ 404.1510, 416.910. If the claimant engages in SGA, the claimant is not

disabled for purposes of receiving social security benefits regardless of the severity of the

claimant’s impairments. See 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the individual is

not engaging in SGA, the ALJ proceeds to step two.

       Under step two, the ALJ determines whether the claimant suffers from a severe impairment

or combination of impairments that meets the duration requirement found in §§ 404.1509 and

416.909. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or a combination of

impairments is not severe when medical and other evidence establishes only a slight abnormality

or combination of abnormalities that would have a minimal effect on an individual’s ability to

work. 20 C.F.R. §§ 404.1521, 416.921; Social Security Rules (“SSR”) 85-28, 96-3p, 96-4p. An

impairment or a combination of impairments is severe when it significantly limits the claimant’s

“physical or mental ability to do basic work activities.” 20 C.F.R. §§ 404.1520(c), 416.920(c). If

a severe impairment or combination of impairments is not found, the claimant is not disabled. 20

C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).      If the ALJ finds a severe impairment or

combination of impairments, the ALJ then proceeds to step three.

       Under step three, the ALJ determines whether the claimant’s impairment or combination



                                                  7
 Case 2:19-cv-16785-SDW Document 21 Filed 10/27/20 Page 8 of 14 PageID: 693




of impairments is equal to, or exceeds, one of those included in the “Listing of Impairments” in 20

C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If

an impairment or combination of impairments meets the statutory criteria of a listed impairment

as well as the duration requirement, the claimant is disabled and entitled to benefits. 20 C.F.R.

§§ 404.1520(d), 416.920(d).      If, however, the claimant’s impairment or combination of

impairments does not meet the severity of the listed impairment, or if the duration is insufficient,

the ALJ proceeds to the next step.

       Before undergoing the analysis in step four, the ALJ must determine the claimant’s residual

functional capacity (“RFC”). 20 C.F.R. §§ 404.1520(a), 404.1520(e), 416.920(a), 416.920(e). An

individual’s RFC is the individual’s ability to do physical and mental work activities on a sustained

basis despite limitations from his or her impairments. 20 C.F.R. §§ 404.1545, 416.945. The ALJ

considers all impairments in this analysis, not just those deemed to be severe. 20 C.F.R. §§

404.1545(a)(2), 416.945(a)(2); SSR 96-8p. After determining a claimant’s RFC, step four then

requires the ALJ to determine whether the claimant has the RFC to perform the requirements of

his or her past relevant work. 20 C.F.R. §§ 404.1520(e)-(f), 416.920(e)-(f). If the claimant is able

to perform past relevant work, he or she will not be found disabled under the Act. 20 C.F.R.

§§ 404.1520(a)(4)(iv), 404.1520(f), 416.920(a)(4)(iv), 416.920(f). If the claimant is unable to

resume past work, the disability evaluation proceeds to the fifth and final step.

       At step five, the ALJ must determine whether the claimant is able to do any other work,

considering RFC, age, education, and work experience.            20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). Unlike in the first four steps of the analysis where the claimant bears the burden

of persuasion, the burden shifts to the ALJ at step five to determine whether the claimant is capable

of performing an alternative SGA present in the national economy. 20 C.F.R. §§ 404.1520(g)(1)



                                                 8
    Case 2:19-cv-16785-SDW Document 21 Filed 10/27/20 Page 9 of 14 PageID: 694




(citing 404.1560(c)), 416.920(g)(1) (citing 416.960(c)); Kangas v. Bowen, 823 F.2d 775, 777 (3d

Cir. 1987).      At this point in the analysis, the Social Security Administration (“SSA”) is

“responsible for providing evidence that demonstrates that other work exists in significant numbers

in the national economy that [the claimant] can do, given [the claimant’s RFC] and vocational

factors.” 20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2). If the claimant is unable to do any other

SGA, he or she is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

III.     DISCUSSION

                                                               A.

         On July 24, 2018, ALJ Damille issued a decision concluding that Plaintiff was not disabled

between August 1, 2010 (the “alleged onset date”) and December 1, 2017, but concluding that

Plaintiff was disabled beginning on December 2, 2017 (“established onset date”). 4 (R. 16, 20)

ALJ Damille’s decision properly applied the five-step disability test within the meaning of the Act.

There is no basis for reversal or remand, because the ALJ’s findings are supported by substantial

evidence.

         At step one, ALJ Damille determined that Plaintiff had not engaged in SGA since the

alleged onset date. (R. 15.) At step two, ALJ Damille found that Plaintiff had the following severe

impairments as of the alleged onset date: a history of left hip fracture, arthritis, degenerative disc

disease of the lumbar spine, and obesity. (R. 15.) The ALJ concluded that Plaintiff’s hypertension

was non-severe. (R. 16.)

         At step three, ALJ Damille found that Plaintiff did not have an impairment or combination

of impairments that “me[t] or medically equal[ed] the severity of the listed impairments” in 20


4
  As noted above (supra 2 n.2) ALJ Damille erroneously found Plaintiff turned 55 years old on December 1, 2017,
instead of December 2, 2017, however, as Plaintiff acknowledges, this mistake is not material. (D.E. 17 at 1 n.1.) For
the purposes of this Opinion, this Court will operate under the assumption that ALJ Damille meant December 2, 2017,
and refer to this date as the established onset date.

                                                          9
Case 2:19-cv-16785-SDW Document 21 Filed 10/27/20 Page 10 of 14 PageID: 695




C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d), 416.925, 416.926). (R. 16.)

The ALJ noted that the Record failed to document: (1) “gross anatomical deformity and chronic

joint pain”; (2) “medically acceptable” evidence of joint degeneration that would limit Plaintiff’s

ability to perform “fine and gross movements effectively”; (3) “nerve root compression

characterized by neuro-anatomic distribution of pain, spinal arachnoiditis, [or] lumbar spinal

stenosis”; or (4) any “impairment[s] that, in combination with obesity, [could] meet[] the

requirements of a listing.” (Id.)

       Next, after evaluating the Record, the ALJ determined that Plaintiff was “capable of the

exertional demands of light work” as defined in 20 C.F.R. 416.967(b). (R. 16-18.) ALJ Damille

noted, however, that Plaintiff has additional limitations. For example, the ALJ found that Plaintiff

could never crawl, “climb ladders, ropes, or scaffolds.” (R. 16-17.) ALJ Damille based his RFC

conclusion on facts from the Record, including the following: (1) a November 2017 examination

that described Plaintiff’s normal “gait and station”; medical notes suggesting Plaintiff could

“tolerat[e] [pain] medication … without adverse effects”; and Plaintiff’s failure to present medical

evidence that “mention[ed] [use] of a cane.” (R. 18-19.)

       Although ALJ Damille noted that Plaintiff’s impairments could reasonably be expected “to

cause the alleged symptoms,” he concluded that the Record did not support the claimed “intensity,

persistence and limiting effects” of those symptoms. (R. 17-18.) First, the ALJ acknowledged

that the Record demonstrated Plaintiff’s “history of left hip fracture, arthritis, and degenerative

disc disease,” which were “severe impairments” that caused Plaintiff “resulting limitations.” (R.

18.) Second, the ALJ explained his decision to give less weight to certain pieces of evidence,

relying on medical records from Plaintiff’s treating physicians, function reports, and the non-

examining DDS Consultants’ notes. (See R. 18-19.) The ALJ explained that certain medical



                                                10
Case 2:19-cv-16785-SDW Document 21 Filed 10/27/20 Page 11 of 14 PageID: 696




records were conclusory in nature, and others were not based on in-person medical examinations.

(R. 18.) The ALJ also explained that, although he credited Ms. Davis’s testimony to the extent it

was based on her “personal observation[s],” Ms. Davis “had no professional training.” (R. 18-19.)

       At step four, the ALJ found that Plaintiff had no past relevant work. (R. 18.) At step five,

the ALJ concluded that, based on Plaintiff’s RFC, age, education, and work experience, in

conjunction with the Medical-Vocational Guidelines, 20 C.F.R. Part 404, Subpart P, Appendix 2,

Plaintiff was not disabled prior to the established onset date, because he could have performed jobs

that existed in significant numbers in the national economy. (R. 19-20.) However, the ALJ found

that, at the established onset date, Plaintiff’s “age category changed to an individual of advanced

age.” (R. 19.) Relying on the VE’s testimony, ALJ Damille detailed the availability of light work

jobs for the younger age category and the older age category. (R. at 19-20.) Then, the ALJ

concluded that: (1) prior to December 2, 2017, Plaintiff remained capable of performing jobs that

existed in significant numbers in the national economy, but (2) upon moving to the higher age

category, these jobs no longer existed in significant numbers. (Id.) Therefore, the ALJ determined

that as of December 2, 2017, Plaintiff was rendered disabled and entitled to benefits. (R. 19-20.)

                                                       B.

       On appeal, Plaintiff seeks reversal of the Commissioner’s decision, or remand for a new

hearing, contending that the ALJ failed to (1) base his RFC determination on substantial evidence,

(2) properly account for Plaintiff’s cane use, (3) properly analyze Plaintiff’s obesity, or (4) properly

employ the vocational rules in a borderline age situation. (D.E. 17 at 10-11, 22.) After considering

each argument in turn, this Court finds them unpersuasive.

       Plaintiff first argues that ALJ Damille’s RFC determination was not based on substantial

evidence. (D.E. 17 at 10-13.) The ALJ, however, accounted for Plaintiff’s full medical history



                                                  11
Case 2:19-cv-16785-SDW Document 21 Filed 10/27/20 Page 12 of 14 PageID: 697




before concluding that his overall condition was not of a disabling character. The ALJ summarized

Plaintiff’s history of hip pain (R. 18.), identified medical records discussing Plaintiff’s ability to

ambulate normally and maintain a normal gait and station (R. 17-18.), and noted Plaintiff’s own

testimony that he could make himself basic meals, care for his own personal grooming, and

conduct other basic tasks (R. 17).

       Where the ALJ gave less weight to a medical source of evidence, he explained the basis

for his decision to do so. (See R. 18-19.) The ALJ also properly followed the required two-step

process for evaluating Plaintiff’s subjective complaints: first evaluating the medical impairment to

determine whether it could be expected to produce the complained of symptoms, and next

evaluating the claimed intensity and persistence of those symptoms. Hartranft v. Apfel, 181 F.3d

358, 362 (3d Cir. 1999). While following this process, the ALJ accounted for Plaintiff’s claims

regarding the intensity of his hip pain, identified contradictory evidence regarding those symptoms

in the record, and then cogently explained his decision to credit evidence that suggested Plaintiff’s

symptoms were not fully disabling. (R. 17-19; see also 20 C.F.R. § 404.1529).

       Plaintiff also takes issue with the ALJ’s specific conclusions regarding his cane usage.

(D.E. 17 at 16-18.) Nevertheless, the ALJ properly analyzed the Record, correctly concluding that

Plaintiff had only submitted subjective evidence of his cane usage, such as Ms. Davis’s function

report, rather than objective medical documentation establishing that the cane was “medically

necessary.”   (R. 19, 220, 230.)      In response, Plaintiff did not provide objective medical

documentation. (D.E. 17 at 10, 21 (arguing, without citing to the Record, that Plaintiff’s cane use

was “unchallenged” and “uncontradicted”)).         Because the ALJ gave Plaintiff’s subjective

complaints “serious consideration” but found them unpersuasive, this Court will defer to the RFC

determination. Rowan v. Barnhart, 67 Fed. App’x. 725, 729 (3d Cir. 2003).



                                                 12
Case 2:19-cv-16785-SDW Document 21 Filed 10/27/20 Page 13 of 14 PageID: 698




         For similar reasons, Plaintiff’s argument that the ALJ failed to meaningfully analyze

Plaintiff’s obesity fails. (D.E. 17 at 19-21.) Although Plaintiff never specifically alleged disability

due to obesity (see D.E. 20 at 18), ALJ Damille nevertheless conducted a detailed analysis and

properly concluded that Plaintiff’s obesity did not further impair his ability to perform a limited

range of light work. (R. 16, 18.) Plaintiff fails to identify objective medical evidence that

disproves this conclusion or suggests additional functional limitations tied to his obesity.

         Finally, Plaintiff claims that the ALJ mechanically applied the vocational rules in a

borderline age situation. (D.E. 17 at 22.) However, nothing in the record “warrant[s] the

consideration of this case as borderline.” 5 Prieto v. Colvin, Civ. No. 14–4998, 2015 WL 4602965,

at *6 (D.N.J. July 30, 2015). Nor does the record suggest that Plaintiff was mere days to months

away from a higher age category, as intended by the Act. (See id.)

         ALJ Damille properly analyzed Plaintiff’s age alongside the record evidence, concluding

that until Plaintiff entered an advanced age category, his age did not negate his RFC to perform a

limited range of light work. 6 (R. at 19-20.) In response, Plaintiff failed to present any vocational

adversities that would justify prematurely applying a higher age category. (See generally D.E.

17.) Therefore, the ALJ’s conclusion that Plaintiff qualified for benefits on December 2, 2017,

but not before, was appropriate.

IV.      CONCLUSION




5
  This is not the first time that Plaintiff’s counsel has advanced an incorrect “borderline age situation” argument, and
in doing so, miscited the relevant statutory authority. (Compare D.E. 17 at 23 with Loza v. Comm’r of Soc. Sec.,
Civ. No. 15-8964, 2017 WL 714349, at *2 (D.N.J. Feb. 22, 2017) (“Plaintiff cites ‘HALLEX 5-302A,’ which does
not presently exist.”)).
6
  Moreover, even in a borderline age situation, the use of the higher age category is “not mandatory.” (D.E. 17 at
23; see also C.F.R. § 416.963(b)).

                                                          13
Case 2:19-cv-16785-SDW Document 21 Filed 10/27/20 Page 14 of 14 PageID: 699




       Because this Court finds that ALJ Damille’s factual findings were supported by substantial

credible evidence in the record and that his legal conclusions were correct, the Commissioner’s

decision is AFFIRMED.

                                                   s/ Susan D. Wigenton
                                                   SUSAN D. WIGENTON
                                                   UNITED STATES DISTRICT JUDGE

Orig: Clerk
cc:   Parties




                                              14
